DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/19/2022 is acknowledged.
Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

Applicant’s election of Species I in the reply filed on 07/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

In addition, claim 6 should also be withdrawn since the claim does not read on elected Species I. The claim limitations of claim 6 reciting “a second turn within the first turn, wherein a centerline of the first turn and a centerline of the second turn are aligned” is directed to non-elected Species IIl: Fig. 2A-2E and/or Species V: Figs. 4A-4E. Therefore, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leipold et al. [U.S. Pub. No. 2014/0266544].
Regarding Claim 1, Leipold et al. shows an inductor (Fig. 2), comprising: 
a first trace (22), wherein the first trace has a first end (right end of element 22) and a second end (left end of element 22), and wherein the first trace extends along a first plane (see Fig. 2, element 22 extends along a first plane); 
a first conductive path (14) over the first end (right end of element 22) of the first trace (see Fig. 2), wherein the first conductive path (14) extends along a second plane that is substantially orthogonal to the first plane (see Fig. 2, element 14 extends along a second plane that is substantially orthogonal to the first plane); 
a second conductive path (16) over the second end (left end of element 22) of the first trace (see Fig. 2), wherein the second conductive path (16) extends along a third plane that is substantially parallel to the second plane (see Fig. 2, element 16 extends along a third plane that is substantially parallel to the second plane); 
a second trace (18) over the first conductive path (14, see Fig. 2), wherein the second trace extends along a fourth plane that substantially parallel to the first plane (see Fig. 2, element 18 extends along a fourth plane that substantially parallel to the first plane); and 
a third trace (20) over the second conductive path (16, see Fig. 2), wherein the third trace extends along the fourth plane (see Fig. 2, element 20 extends along the fourth plane). 
Regarding Claim 2, Leipold et al. shows a gap (see Fig. 2, there is a gap between elements 18, 20) is positioned between an end of the second trace and an end of the third trace (see Fig. 2, there is a gap positioned between an end of element 18 and an end of element 20).  
Regarding Claim 4, Leipold et al. shows the first trace (22), the first conductive path (14), the second conductive path (16), the second trace (18), and the third trace (20) provide an open conductive loop (see Fig. 2, elements 22, 14, 16, 18, and 20 provide an open conductive loop).  
Regarding Claim 5, Leipold et al. shows the inductor is embedded in an organic substrate (Paragraph [0030] discloses having the vertical inductor created in a substrate which includes FR-4 which is an organic substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. in view of Cho [U.S. Pub. No. 2013/0049919] and Jeong et al. [U.S. Pub. No. 2012/0306607] (for motivation purposes).
Regarding Claim 3, Leipold et al. shows the claimed invention as applied above but does not show the first conductive path comprises alternating pads and vias, and wherein the second conductive path comprises alternating pads and vias.  
Cho shows an inductor structure (Fig. 1A) teaching and suggesting the first conductive path (17) comprises alternating pads and vias (see Fig. 1A, element 17 shows alternating pads and vias, Paragraph [0018]), and wherein the second conductive path (15) comprises alternating pads and vias (see Fig. 1A, element 15 shows alternating pads and vias, Paragraph [0018]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first conductive path comprises alternating pads and vias, and wherein the second conductive path comprises alternating pads and vias as taught by Cho for the vertical inductor as disclosed by Leipold et al. to facilitate electrical connection for sufficient electrical connection, thereby preventing an electrical disconnection (Paragraph [0081] of Jeong et al.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. in view of Kim et al. [U.S. Pub. No. 2019/0189327] and Jeong et al. [U.S. Pub. No. 2012/0306607] (for motivation purposes).
Regarding Claim 3, Leipold et al. shows the claimed invention as applied above but does not show the first conductive path comprises alternating pads and vias, and wherein the second conductive path comprises alternating pads and vias.  
Kim shows a vertical inductor (Figs. 2A-2B) teaching and suggesting the first conductive path (224(1), 224(3)) comprises alternating pads (232) and vias (230, see Fig. 2B, Paragraph [0028]), and wherein the second conductive path (224(2), 224(4)) comprises alternating pads (232) and vias (230, see Fig. 2B, Paragraph [0028]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first conductive path comprises alternating pads and vias, and wherein the second conductive path comprises alternating pads and vias as taught by Kim for the vertical inductor as disclosed by Leipold et al. to facilitate electrical connection for sufficient electrical connection, thereby preventing an electrical disconnection (Paragraph [0081] of Jeong et al.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. in view of Leipold et al. [U.S. Patent No. 11,139,238] (hereinafter as “Leipld ‘238” for clearer illustration).
Regarding Claim 5, Leipold et al. shows the claimed invention as applied above.
Leipold ‘238 shows an inductor structure (Fig. 2) clearly illustrating the inductor is embedded in an organic substrate (13, Col. 5, Lines 26-58 discloses having the inductor created in a substrate 13 which includes FR-4 which is an organic substrate).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inductor is embedded in an organic substrate as taught by Leipold ‘238 for the vertical inductor as disclosed by Leipold et al. to facilitate insulation and protection to the inductor to prevent unwanted shorts and damage.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. in view of Hazucha et al. [U.S. Pub. No. 2008/0002380].
Regarding Claim 5, Leipold et al. shows the claimed invention as applied above.
Hazucha et al. shows an inductor (Fig. 2 with teachings from Fig. 1) teaching and suggesting the inductor (206) is embedded in an organic substrate (204 or 104, Paragraph [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inductor is embedded in an organic substrate as taught by Hazucha et al. for the vertical inductor as disclosed by Leipold et al. to facilitate insulation and protection to the inductor to prevent unwanted shorts and damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837